Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 11,058,019)
 Yang teaches
1. A system including a multi-dimensional scanner comprising: 
a body including a chassis extending from the body (Figs. 7-10); 
a connector assembly (core 210a) coupled to the chassis; and 
a plurality of interchangeable attachments (i.e. supports 2134c, 2134d, sleeve 230), each of the plurality of interchangeable attachments being securable to the body via the connector assembly (Figs. 2, 7-10), wherein each of the plurality of interchangeable attachments is associated with a type of operation of the system.  
Yang, Fig. 2).
3.1, wherein at least one of the plurality of interchangeable attachments includes a handle (Yang, Fig. 2).
5.1, Yang teaches wherein each of the plurality of interchangeable attachments (i.e. supports 2134c, 2134d, sleeve 230) is securable to the connector assembly (core 210a) via a lock pin (as screw, Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 11,058,019)
12.1, wherein the plurality of interchangeable attachments includes a first attachment and a second attachment, the first attachment including a first lock pin, and the second attachment including a second lock pin (Yang is silent to the second attachment including a second lock pin; however, it is considered an obvious extension of Yang since the scanner in Yang can accommodate a sleeve that has design or shape similar to that seen in Fig. 2.
13.12, wherein the first lock pin is affixed to the first attachment (Yang, Fig. 2).  
Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 11,058,019) in view of Barkan (US 20090001174)
Yang is silent to wherein at least one of the plurality of interchangeable attachments includes a mounting stand having a planar mounting surface or a second attachment that includes a second lock pin.  
Barkan teaches 
A cash/credit register 24 is located within easy reach of the operator. In the frequent event that large, heavy, or bulky products, that cannot easily be brought to the reader 20, have target symbols that are required to be read, then the operator 22 may also manually grasp the portable reader 20 and lift it off, and remove it from, the countertop 16 for reading the target symbols in a hand-held mode of operation. The reader need not be box-shaped as illustrated, but could have virtually any housing configuration, such as a gun shape, as depicted in FIGS. 2 and 4.
Based on Barkan’s teachings, the shape of scanner and its handle can be easily designed or modifiable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Barkan such that another handle or sleeve of can have a shape that can stand on a counter top similar to that shown in Fig. 2 of Barkan while still allowing it to be interchangeable with other types of grips or sleeve such as disclosed in Yang.  The modification would allow different types of grips or sleeve to be changeable as desired.
Re claim 14, see discussion regarding claims above.
Allowable Subject Matter
Claim(s) 6-10, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach all limitations as detailed in claims  6-10, 15-18 in conjunction with other limitations recited in the parent claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887